Pine, J.
(dissenting). I must dissent. This case is governed by straightforward regulations in New York State requiring a public adjuster to give the insured oral and written notice of the right to cancel a compensation agreement until midnight of the third business day after it was signed (11 NYCRR 25.8, 25.9 [b], [d], [e]). The regulations unequivocally provide that *956the cancellation period does not begin to run until the public adjuster complies with this requirement (11 NYCRR 25.9 [e]). Because defendant’s notice was erroneous, it failed to comply with those regulations, and plaintiff’s cancellation period never began to run. Thus her cancellation notice was effective and enforceable. "The public adjuster shall not be entitled to any compensation for any services performed pursuant to a compensation agreement prior to its cancellation in accordance with section 25.8 of this Part” (11 NYCRR 25.10 [a]). The majority’s holding contravenes the applicable regulations and is unsupportable. (Appeal from Judgment of Supreme Court, Erie County, Rath, Jr., J.—Declaratory Judgment.) Present—Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.